



Exhibit 10.1


PACIFIC PREMIER BANCORP, INC.
AMENDED AND RESTATED
2012 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), effective as of
___________________________ (the “Grant Date”), is made by and between Pacific
Premier Bancorp, Inc., a Delaware corporation (the “Company”), and
_________________ (the “Participant”). This Agreement and the Restricted Stock
Unit Award represented hereby are made pursuant to the terms of the Pacific
Premier Bancorp, Inc. Amended and Restated 2012 Long-Term Incentive Plan (as
amended from time to time, the “Plan”), a copy of which has been provided to the
Participant and the terms of which are hereby incorporated by reference and made
part of this Agreement. Unless otherwise indicated, whenever capitalized terms
are used in this Agreement, they shall have the meanings set forth in the Plan.
ARTICLE I.
GRANT OF RESTRICTED STOCK UNITS
Section 1.1    Grant of Restricted Stock Units and Dividend Equivalents
Subject to the terms and conditions provided in this Agreement and the Plan, the
Company hereby grants to the Participant a number of Restricted Stock Units
equal to [ ], (such amount referred to as the “Target Restricted Stock Units”)
as of the Grant Date. The final award will be determined and vest, if at all, in
accordance with Sections 1.2 and 1.3 below. The Participant shall have no right
to vote, to receive dividends, or any other rights as a shareholder of the
Company with respect to the Restricted Stock Units. In the event the Committee
exercises its discretion to grant the Participant Dividend Equivalents pursuant
to Section 10.03 of the Plan, the Dividend Equivalents shall be subject to the
same terms and conditions applicable to the Restricted Stock Units, including,
but not limited to, vesting, forfeiture, restrictions on transferability, and
the timing of payment or settlement.
Section 1.2    Vesting
(a)    The Restricted Stock Units have been credited to a bookkeeping account on
behalf of the Participant. The Restricted Stock Units shall be earned in whole,
in part, or not at all, as provided herein. Following the end of the a
three-year performance period that commences on January 1st of the year in which
the Grant Date occurs (such three-year period is referred to as the “Performance
Period”), the Committee shall determine the Company’s performance, described in
more detail below, and shall certify such results in writing. Upon such
certification, the Restricted Stock Units shall vest (the “Vesting Date,” as
applicable) only if the Company achieves the “threshold level” of performance
(as defined below) and, subject to the terms of this Agreement and the Plan, so
long as the Participant remains in service on the Vesting Date. Any Restricted
Stock Units that fail to vest by the end of the Performance Period in accordance
with the terms of this Agreement shall be forfeited and reconveyed to the
Company without further consideration or any act or action by the Participant
and the Participant shall have no further right or interest in the Restricted
Stock Units.
(b)    For purposes of this Agreement, the performance goals shall be based on
the Company’s relative total shareholder return (“rTSR”) percentile performance
and certain financial performance measures. The financial performance measures
are the Company’s return on average assets (“ROAA”) percentile performance and
return on average tangible common stockholder’s equity (“ROATCE”) percentile
performance. For purposes of this Agreement, rTSR, ROAA and ROATCE each are
referred to as a “Performance Metric” and collectively, the “Performance
Metrics”, and “percentile performance” is determined based upon a comparison to
the companies that comprise the Keefe, Bruyette & Woods, Inc. Regional Bank
Index (“KRX”) over the Performance Period. For purposes of this Agreement,





--------------------------------------------------------------------------------





ROAA and ROATCE shall be calculated on an “as-adjusted” basis to take into
account merger-related expenses and other one-time expenses consistent with the
methodology used by the KRX.
(i)    Vesting with respect to 50% of the Restricted Stock Units granted
pursuant to this Agreement shall be based on the Company’s rTSR as compared to
rTSR of the KRX companies over the Performance Period. 50% of the Targeted
Restricted Stock Units shall be attributable to the rTSR Performance Metric.
(ii)    Vesting with respect to 25% of the Restricted Stock Units granted
pursuant to this Agreement shall be based on the Company’s average ROAA
percentile performance as compared to KRX companies over the Performance Period.
25% of the Targeted Restricted Stock Units shall be attributable to the ROAA
Performance Metric.
(iii)    Vesting with respect to the remaining 25% of Restricted Stock Units
granted pursuant to this Agreement shall be based on the Company’s average
ROATCE percentile performance as compared to the KRX companies over the
Performance Period. 25% of the Targeted Restricted Stock Units shall be
attributable to the ROATCE Performance Metric.
(iv)    The Company’s total shareholder return shall be the ratio of the
20-trading day average stock price at the end of the Performance Period,
inclusive of the last trading day of the Performance Period, to the 20-trading
day average stock price immediately prior to the beginning of the Performance
Period, assuming dividends are reinvested as of the last trading day immediately
prior to the record date of such dividend. ROAA and ROATCE shall be calculated
based on the Company’s audited financials as of December 31st of each year
during the Performance Period.
(c)    The measurement of each Performance Metric is completely independent and
distinct from the measurement of the other Performance Metrics. The Company’s
performance with respect to a Performance Metric over the Performance Period
must be in at least the 25th percentile of the companies in the KRX (i.e., the
“threshold level”) for any portion of the Restricted Stock Units subject to
vesting based on such Performance Metric to vest at the end of the Performance
Period. If the Company’s percentile performance with respect to a Performance
Metric falls between (i) the threshold level and the 50th percentile of the
companies in the KRX (i.e., the “target level”), (ii) the target level and the
75th percentile of the companies in the KRX, or (iii) such 75th percentile and
the 90th percentile of the companies in the KRX (i.e., the “maximum level”), the
Committee shall use straight-line interpolation between upper and lower bound
Restricted Stock Unit vesting percentages applicable to the relevant range
described in clauses (i), (ii) or (iii) above to determine the vested number of
Restricted Stock Units for the Performance Period with respect to the relevant
Performance Metric, which in no event shall exceed 200% of the Target Restricted
Stock Units with respect to that Performance Metric. Notwithstanding the
foregoing, with respect to the rTSR Performance Metric, if the Company’s actual
total shareholder return is negative, the Participant shall not vest in more
than the Target Restricted Stock Units attributable to the rTSR Performance
Metric. The portion of the Restricted Stock Units eligible for vesting if the
Company achieves the threshold, target or maximum levels are as follows:
Company’s Performance Metric Percentile Performance Rank
Vesting Percentage of Target Restricted Stock Units Attributable to Performance
Metric
90th Percentile (the “maximum level”)
200% of the Target Restricted Stock Units attributable to the Performance Metric
75th Percentile
150% of the Target Restricted Stock Units attributable to the Performance Metric
50th Percentile (the “target level”)
100% of the Target Restricted Stock Units attributable to the Performance Metric
25th Percentile (the “threshold level”)
50% of the Target Restricted Stock Units attributable to the Performance Metric
Below 25th Percentile
None of the Target Restricted Stock Units attributable to the Performance Metric








--------------------------------------------------------------------------------





(d)    Except as may be otherwise provided in Section 1.3 of this Agreement, in
the event the Participant’s service as an Employee, Officer, director or
consultant terminates for any reason other than death or Disability, vesting
shall cease and any Restricted Stock Units that have not yet vested on such date
shall be forfeited immediately and reconveyed to the Company without further
consideration or any act or action by the Participant and the Participant shall
have no further right or interest in the Restricted Stock Units. Notwithstanding
the foregoing, in the event the Participant’s status as an Employee, Officer,
director or consultant terminates without Cause or for Good Reason, the
Committee, in its sole discretion, may waive the automatic forfeiture of any or
all such Restricted Stock Units and the Participant may be eligible to vest in
his or her Restricted Stock Units at the end of the Performance Period in
accordance with Section 1.2 and the Company shall settle such Restricted Stock
Units in accordance with Article II.
Section 1.3    Acceleration of Vesting
(a)    Notwithstanding Section 1.2, in the event the Participant’s status as an
Employee, Officer, director or consultant terminates due to death or Disability,
the Participant shall vest at the end of the Performance Period in the number of
Restricted Stock Units that would vest in accordance with Section 1.2, prorated
based on the portion of the Performance Period completed as of the Participant’s
termination of service and the Company shall settle such Restricted Stock Units
in accordance with Article II.
(b)    Notwithstanding Section 1.2, in the event the Participant’s employment
terminates without Cause or for Good Reason within two (2) years following a
Change in Control, any of the Restricted Stock Units that have not yet vested
upon the consummation of such termination of employment following the Change in
Control shall become immediately vested. Notwithstanding the foregoing, in no
event shall such acceleration of vesting take place with respect to any
Restricted Stock Units that have been forfeited prior to the effective date of
the Change in Control.
ARTICLE II.
SETTLEMENT OF RESTRICTED STOCK UNITS
Section 2.1    Timing and Manner of Settlement of Restricted Stock Units
(a)    Unless and until the Restricted Stock Units become vested and
nonforfeitable in accordance with Section 1.2 or 1.3 of this Agreement, the
Participant shall have no right to settlement of any such Restricted Stock
Units. Reasonably promptly after the Vesting Date (and in any event not later
than two and one-half (2-1/2) months after the end of the year in which such
Restricted Stock Units vest), such vested and non-forfeitable Restricted Stock
Units (and any Dividend Equivalents the Committee awarded to the Participant, if
any) shall be settled by the Company delivering to the Participant (or his
beneficiary in the event of death) either (i) a certificate evidencing a number
of shares of Common Stock equal to the number of vested Restricted Stock Units
that become vested and non-forfeitable upon the Vesting Date; (ii) cash equal to
the Fair Market Value of the Common Stock as of the Vesting Date with respect to
each vested Restricted Stock Unit; or (iii) a combination of (i) and (ii);
provided, however, that any shares of Common Stock delivered to the Participant
shall be endorsed with the appropriate legends determined by the Company.
(b)    Notwithstanding subsection (a) above, in the event that (i) the
Participant is subject to the Company’s policy permitting officers and directors
to sell shares only during certain “window” periods, in effect from time to time
(the “Policy”) or the Participant is otherwise prohibited from selling shares of
the Company’s Common Stock in the public market and any shares covered by the
Restricted Stock Units are scheduled to be delivered on a day (the “Original
Distribution Date”) that does not occur during an open “window period”
applicable to the Participant or a day on which the Participant is permitted to
sell shares of the Company’s common stock pursuant to a written plan that meets
the requirements of Rule 10b5-1 under the Exchange Act, as determined by the
Company in accordance with the Policy, or does not occur on a date when the
Participant is otherwise permitted to sell shares of the Company’s common stock
on the open market, and (ii) the Company elects not to satisfy its tax
withholding obligations by withholding shares from the Participant’s
distribution, then such shares shall not be delivered on such Original
Distribution Date and shall instead be delivered on the first business day of
the next occurring open “window period” applicable to the Participant pursuant
to such Policy (regardless of whether the Participant is still providing
continuous services at such time) or the next business day when the Participant
is not prohibited from selling shares of the Company’s Common Stock in the open
market, but in no event later than the fifteenth (15th) day of the third
calendar month of the calendar year





--------------------------------------------------------------------------------





following the calendar year in which the shares covered by the Restricted Stock
Units vest. Settlement of the Restricted Stock Units pursuant to the provisions
of this Section 2.1 is intended to comply with the requirements for the
short-term deferral exemption available under Treasury Regulations Section
1.409A-1(b)(4) and shall be construed and administered in such manner. The form
of such delivery of the shares (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company. Neither the
Participant nor any of the Participant’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Restricted
Stock Units that are so paid.
(c)    If the Restricted Stock Units are subject to, and not exempt from Code
Section 409A, the following provisions in this subsection (c) shall supersede
anything to the contrary in subsection (a), the Company, subject to subsection
(b), shall settle the vested Restricted Stock Units within sixty (60) days after
the Vesting Date (provided that, to the extent required to comply with Code
Section 409A, if such sixty (60) day period spans calendar years, the payment
shall be made in the second calendar year).
Section 2.2    Tax Consequences
The Company shall withhold from any amounts due and payable by the Company to
the Participant (or secure a cash payment from the Participant in lieu of
withholding) the amount of any federal or state withholding or other taxes, if
any, due from the Company with respect to the Restricted Stock Units, and the
Company may defer such issuance until such withholding or payment is made unless
otherwise indemnified to its satisfaction with respect thereto. The Company
shall have the right to: (i) deduct from other compensation payable to the
Participant; (ii) make deductions from any settlement of the Restricted Stock
Units in an amount sufficient to satisfy the withholding from any settlement of
the Restricted Stock Units, in each case in an amount sufficient to satisfy the
withholding obligation; (iii) require the Participant to pay such required sums
directly to the Company or (iii) take such other action as may be necessary or
appropriate to satisfy the withholding obligation.
If the Participant is required to pay the sum directly to the Company, payment
in cash or by check for such sums required to pay the taxes due shall be
delivered to the Company. The Participant may elect to have such tax withholding
obligation satisfied, in whole or in part, by authorizing (i) the Company to
withhold from shares of Common Stock to be issued by the Company, a number of
shares of Common Stock with an aggregate Fair Market Value that would satisfy
the tax withholding amount due, or (ii) a third party broker to sell a number of
shares of Common Stock that are otherwise deliverable to the Participant with an
aggregate Fair Market Value that would satisfy the tax withholding amount due.
The Company shall have no obligation upon vesting of shares of Common Stock to
issue stock certificates to the Participant for the shares of Common Stock until
payment with respect to taxes due has been received, unless the tax withholding
as of or prior to the distribution of Common Stock is sufficient to cover all
sums due.
Section 2.3    Adjustments in Restricted Stock Units
Notwithstanding any other provision of this Agreement, the Committee may make
adjustments with respect to the Restricted Stock Units in accordance with the
provisions of Article V of the Plan.
Section 2.4    Securities Law Compliance
A Participant may not be issued any shares in respect of vested Restricted Stock
Units unless either (i) the shares are registered under the Securities Act; or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Any grant of Restricted Stock
Units also must comply with other applicable laws and regulations governing the
Award, and the Company may cancel the Award if it determines that such Award
would not be in material compliance with such laws and regulations.
Section 2.5    Clawback
The Restricted Stock Units and any cash or shares of Common Stock paid or issued
pursuant to this Agreement and the Plan shall be subject to any compensation
recoupment policy of the Company that is applicable by its terms to the
Participant and to Awards of this type. Notwithstanding any other provisions in
the Plan or this Agreement, the Company may cancel any Award, require the
Participant to reimburse the Company for any Award (whether previously,
currently or subsequently awarded) or return any Shares the Participant
received, and effect any other right of





--------------------------------------------------------------------------------





recoupment of equity or other compensation provided under the Plan or any Award
in accordance with any Company policies that may be adopted and/or modified from
time to time (“Clawback Policy”). In addition, the Participant may be required
to repay to the Company previously paid compensation, whether provided pursuant
to the Plan or any Award, in accordance with the Clawback Policy. By accepting
this Award of Restricted Stock Units, the Participant agrees to be bound by the
Clawback Policy, as in effect or as may be adopted and/or modified from time to
time by the Company in its discretion (including, without limitation, to comply
with applicable law or stock exchange listing requirements).
ARTICLE III.
OTHER PROVISIONS
Section 3.1    Administration
The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret, amend or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Restricted Stock Units. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan and this Agreement except with
respect to matters which, under Rule 16b-3 or Code Section 162(m), or any
regulations or rules issued thereunder, are required to be determined in the
sole discretion of the Committee.
Section 3.2    Limitations on Transferability
The Restricted Stock Units shall not be assignable or transferable by the
Participant, other than (i) by will or the laws of descent and distribution,
(ii) to family members or entities (including trusts) established for the
benefit of the Participant or the Participant’s family members; and (iii) to any
other person to the extent permitted by applicable securities law.
Section 3.3    No Right of Continued Employment or Service
Nothing in this Agreement shall interfere with or limit in any way the right of
the Company to terminate the Participant’s employment or service at any time,
nor confer upon the Participant any right to continue in the employ or service
of the Company.
Section 3.4    Participant’s Representation
The Participant agrees upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award. The Participant acknowledges and
agrees that he or she has reviewed this Agreement and the Plan in its entirety,
had an opportunity to obtain the advice of counsel prior to executing and
accepting this Agreement, and fully understand all provisions of the Award. The
Participant hereby acknowledges receipt or the right to receive a document
providing the information required by Rule 428(b)(1) promulgated under the
Securities Act, which includes the Plan prospectus. In addition, the Participant
acknowledges receipt of the Company’s policy permitting officers and directors
to sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time. This Agreement shall be subject to
all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
Section 3.5    Notices
Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of the officer designated as the Administrator
from time to time, and any notice to be given to the Participant shall be
addressed to him at the address given beneath his signature hereto. By a notice
given pursuant to this Section 3.5, either party may hereafter designate a
different address for notices to be given to him. Any notice which is required
to be given to the Participant shall, if the Participant is then deceased, be
given to the Participant’s personal representative if such representative has
previously informed the Company of his or her status and address by written
notice under





--------------------------------------------------------------------------------





this Section 3.5. Any notice shall be deemed duly given when delivered (i) by
hand or (ii) by courier service, when provided to an internationally recognized
overnight delivery service for overnight delivery.
Section 3.6    Unsecured Obligation
The Award of Restricted Stock Units pursuant to this Agreement is unfunded, and
the Participant shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares or make any payment
pursuant to this Agreement. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
Section 3.7    Effect on Other Employee Benefit Plans
The value of the Award subject to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Participant’s benefits under any employee benefit plan sponsored by the
Company, except as such plan otherwise expressly provides. The Company expressly
reserves its rights to amend, modify, or terminate any of the Company’s employee
benefit plans.
Section 3.8    Compliance with Section 409A of the Code
This Agreement is intended to comply with the requirements of Code Section 409A,
to the extent applicable and shall be construed and administered such that the
Award either (i) qualifies for an exemption from the requirements of Code
Section 409A or (ii) satisfies the requirements of Code Section 409A. If an
Award is subject to Code Section 409A, (i) distributions shall only be made in a
manner and upon an event permitted under Code Section 409A, (ii) payments to be
made upon a termination of employment shall only be made upon a “separation from
service” under Code Section 409A, (iii) unless the Award specifies otherwise,
each installment payment shall be treated as a separate payment for purposes of
Code Section 409A, and (iv) in no event shall a Participant, directly or
indirectly, designate the calendar year in which a distribution is made except
in accordance with Code Section 409A. Any Award that is subject to Code Section
409A and that is to be distributed to a “specified employee,” as defined in Code
Section 409A(a)(2)(B)(i) upon separation from service shall be administered so
that any distribution with respect to such Award shall be postponed for six (6)
months following the date of the Participant’s separation from service, if
required by Code Section 409A. If a distribution is delayed pursuant to Code
Section 409A, the distribution shall be paid within fifteen (15) days after the
end of the six-month period. If the Participant dies during such six-month
period, any postponed amounts shall be paid within ninety (90) days of the
Participant’s death. The determination of a specified employee, including the
number and identity of persons considered specified employees and the
identification date, shall be made by the Committee or its delegate each year in
accordance with Code Section 416(i) and the “specified employee” requirements of
Code Section 409A.
Section 3.9    Titles
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.
Section 3.10    Construction
This Agreement shall be administered, interpreted and enforced under the
internal laws of the State of Delaware without regard to conflicts of laws
thereof.
Section 3.11    Conformity to Securities Laws
The Participant acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and any and all regulations and
rules promulgated by the Securities and Exchange Commission thereunder,
including, without limitation, the applicable exemptive conditions of Rule
16b-3. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Restricted Stock Units are granted and may be settled,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.





--------------------------------------------------------------------------------





Section 3.12    Amendments
This Agreement and the Plan may be amended without the consent of the
Participant provided that such amendment would not affect in any materially
adverse manner any rights of the Participant under this Agreement. No amendment
of this Agreement shall, without the consent of the Participant, affect in any
materially adverse manner any rights of the Participant under this Agreement.
[Signature page follows.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.


 
 
PACIFIC PREMIER BANCORP, INC.,
 
 
 
 
 
 
By:
/s/ Steven R. Gardner
 
 
 
Steven R. Gardner
 
 
 
Chairman, President and Chief Executive Officer





PARTICIPANT


___________________________________    
Name:
Address:
City, State, Zip:
Phone number:
Passport number:











